Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim currently presented have been considered but are moot in view of rejection hereinafter. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
FLEXIBEL DISPLAY APPARATUS WITH CURVED EDGE AND ELECTRONIC DEVICE COMPRISING THE SAME.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “undercut” in the device of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19-21 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected specifically in view of the limitation “an undercut” in claim 1. Considering the specification of the present application, a person having ordinary skills in the art will find the limitation indefinite because it is if the device of the present application includes an undercut or not.
According the specification of the present application, it seems that the limitation undercut is a description of an effect given as a result of an etching process of a mother glass substrate (Para 117, Fig. 4A/4B).
It is unclear that an undercut actually exist in the device of claim 1. It seems that once the bending portion of the flexible display panel is on the glass etching surface, the undercut does not exist.
It is unclear if the present invention includes a not depicted undercut or if the invention does not include an undercut.
As best understood, the limitation undercut would be understood to be a perception given during a processing step and not a structural limitation that exist in the claimed device –where undercut claimed to describe the extent of an etching process to 
“wherein the glass etching surface has an inverse tapered shape including an undercut, the undercut being adjacent to a rear surface of the flexible display panel” will be understood as
“wherein the glass etching surface has an inverse tapered shape adjacent to a rear surface of the flexible display panel.”
Any claim not rejected with a prior art would be considered to be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 18-19, 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. [US PGPUB 20150153862] (hereinafter Nakamura).

Regarding claim 1, as best understood, Nakamura teaches a flexible display apparatus, comprising:
a glass substrate (103, Para 52) including a flat surface and a glass etching surface that is curved (Fig. 1/4A2); and 
a flexible display panel (111, Para 59) including a bending portion on the glass etching surface (Fig. 1/4A2),
wherein the glass etching surface has an inverse tapered shape adjacent to a rear surface of the flexible display panel (Fig. 4A1/A2).
Moreover, if the limitation “wherein the glass etching surface has an inverse tapered shape including an undercut, the undercut being adjacent to a rear surface of the flexible display panel” were to be considered, Nakamura teaches
wherein the glass etching surface has an inverse tapered shape including an undercut, the undercut being adjacent to a rear surface of the flexible display panel (see annotated Fig. 4A1 –gap formed at region close to where curved surface of material 103 meets material 111).”
Regarding the limitation etching, it should be noted that the present claim is drawn to a device and wherein limitation “etching” this is a process limitation.
It should be noted that a "product by process claim" is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a 
Thus the limitation “glass etching surface that is curved” is interpreted as “glass surface that is curved”.


    PNG
    media_image1.png
    168
    224
    media_image1.png
    Greyscale

Annotated Fig. 4A1

Regarding claim 2, Nakamura teaches a flexible display apparatus wherein the flexible display panel further includes:
a flexible substrate (420, Para 127, Fig. 8) having a plane support portion directly on the flat surface of the glass substrate and a bending support portion bent from the plane support portion in a curved shape and on the glass etching surface of the glass substrate (in view of the shape and placement of the flexible display panel, Fig. 1/4A2); and
a pixel array portion (Para 120) having a plane display portion (491, Fig. 8) on the plane support portion and a bending display portion on the bending support portion (in view of the shape and placement of the flexible display panel, Fig. 1/4A2),


Regarding claim 18, Nakamura teaches a flexible display apparatus wherein the curved shape of the glass etching surface is tapered (Fig. 1B).

Regarding claim 19, Nakamura teaches a flexible display apparatus further comprising a radiation member (102, Para 50) attached to a rear surface of the glass substrate (Fig. 1B).

Regarding claim 21, Nakamura teaches an electronic device, comprising:
a cover window (113, Para 69, Fig. 1C); and
a display module (493, Para 120) coupled to the cover window,
wherein the display module includes the flexible display apparatus of claim 1 (Para 120, Fig. 8).

Regarding claim 23, Nakamura teaches an electronic device wherein the curved shape of the glass etching surface is tapered (Fig. 1B).

Regarding claim 24, Nakamura teaches an electronic device wherein the flexible display apparatus further comprises a radiation member (102, Para 50) attached to a rear surface of the glass substrate (Fig. 1B/1C).

Regarding claim 25, Nakamura teaches an electronic device wherein the cover window includes: a front window having a plane shape (Fig. 1B); and
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.

Regarding claim 3, Nakamura teaches a flexible display apparatus wherein the glass substrate further includes:
a first panel support portion (edge on which layer 111 is formed) having a first glass etching surface on a first edge portion of the glass substrate parallel with a first direction (Fig. 1); and 
a second glass etching surface on a second edge portion of the glass substrate parallel with the first edge portion (wherein all the edges of the glass substrate are curved, Fig. 1).
In the embodiment of Fig. 1, Nakamura does not specifically disclose that the second edge is a panel support.
However in the embodiment of Fig.5B/5C, panel 100 wraps around at least 2 curved edges.
In view of such teaching by Nakamura in the embodiment of Fig. 5B/5C, it would have been obvious to a person having ordinary skills in the art to have a first and second panel support portion based on the rationale of simple substitution of one known structure with a suitable alternate to obtain predictable results (MPEP 2143).

Regarding claim 4, Nakamura teaches a flexible display wherein the flexible display panel further includes:
a flexible substrate (420, Para 127, Fig. 8) directly on the flat surface of the glass substrate, a first bending support portion on the first panel support portion, and a second bending support portion on the second panel support portion (in view of the shape and placement of the flexible display panel, Fig. 1/4A2/5A/5B); and
a pixel array portion (Para 120) having a plane display portion (491, Fig. 8) on the plane support portion, a first bending display portion on the first bending support portion, and a second bending display portion on the second bending support portion (in view of the shape and placement of the flexible display panel, Fig. 1/4A2/5A/5B).

Regarding claim 5, Nakamura teaches a flexible display further comprising:
a filling member (113, Fig. 1/5A/5B) covering each of the first panel support portion and the second panel support portion,
wherein the filling member is bent together with each of the first bending display portion and the second bending display portion (Fig. 1/5A/5B).

Regarding claim 20, Nakamura teaches a flexible display further comprising a radiation member (102, Para 50) attached to a rear surface of the glass substrate and a rear surface of the filling member (Fig. 1B).


Allowable Subject Matter
Claims 26-28 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 26-28 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic device, comprising:
wherein the glass etching surface has a non-flat structure in which the flat surface is partially removed, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



		/ISMAIL A MUSE/                        Primary Examiner, Art Unit 2819